Citation Nr: 0905611	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1966 to April 1968.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Procedural history

The May 2006 rating decision granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 
thirty percent disability rating therefor.  The veteran 
disagreed with that decision and elected de novo review by a 
Decision Review Officer (DRO).  The veteran perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
November 2006.  

In an October 2007 decision, the DRO increased the veteran's 
disability rating to 
50 percent.    The veteran has continued to disagree with the 
disability rating.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to 
that issue is not abrogated].

In May 2008, the veteran presented sworn testimony during a 
formal RO hearing.  In December 2008, the veteran presented 
sworn testimony during a videoconference hearing, which was 
chaired by the undersigned Veterans Law Judge.  Transcripts 
of both hearings have been associated with the veteran's VA 
claims folder.  

Issues not on appeal

In a September 2008 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus, hypertension, fungal toenails, and 
blisters, bumps, and rash of the lower back.  To the Board's 
knowledge, a notice of disagreement as to those denials has 
not been filed.  Accordingly, those issues are not in 
appellate status and will be discussed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
depression, anxiety, chronic sleep impairment, impaired 
affect, difficulty establishing work and social 
relationships, hypervigilance, irritability, panic attacks, 
intrusive thoughts, and impaired impulse control.  There is 
no evidence of obsessional rituals, speech problems, near-
continuous panic attacks, spatial disorientation, neglect of 
personal hygiene, and inability to establish and maintain 
effective relationships.

2.  The competent medical evidence does not show that the 
veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in VCAA 
letters dated February 2005 and July 2007.  The letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  

As to the veteran's current claim of entitlement to an 
initial increased rating for the service-connected PTSD, the 
Board recognizes that the aforementioned VCAA letters did not 
specifically include information pertaining to evidence 
necessary to substantiate a claim for a higher rating; 
however, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  
Additionally, the July 2007 VCAA letter notified the veteran 
of what was required for a higher disability rating.

The RO generally informed the veteran of VA's duty to assist 
him in the development of his claim in the letters dated 
February 2005 and July 2007.  Specifically, the letters 
stated that VA would assist the veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical Centers, and the Social Security 
Administration.  With respect to private treatment records, 
the VCAA letters informed the veteran that VA would make 
reasonable efforts to request such records.

The above-referenced letters emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

Both letters specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 2006 VCAA letter.  The letter detailed 
the evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The March 2006 letter also advised 
the veteran as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers as to job performance and time lost due to 
service-connected disabilities, and witness statements.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

The Board notes that the veteran received notice of the 
Vazquez-Flores decision in a letter from the RO dated May 
2008.  However, relying on the informal guidance from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The pertinent evidence of record 
includes the veteran's statements, a lay statement, service 
records, as well as VA and Vet Center treatment records.  
Additionally, the veteran was afforded VA examinations in 
June 2005, August 2007, and August 2008.

VA and Vet Center treatment records through June 2008 have 
already been associated with the veteran's claims file.  
Additionally, the veteran was most recently afforded a VA 
examination in August 2008.  At the December 2008 Board 
hearing, the veteran's representative indicated that it might 
be necessary for the Board to obtain the veteran's current VA 
and Vet Center treatment records or to schedule a VA 
psychiatric examination in order to properly decide the 
veteran's claim.  See the December 2008 Board hearing 
transcript, pgs. 23-24.  

Although the Board has given consideration to a remand for 
additional development, upon review of he record the Board 
finds that this is not necessary under the circumstances here 
presented.  There are of record recent treatment reports and 
the report of a recent VA examination.  Most significantly, 
the veteran does not contend that any change has occurred in 
his PTSD symptomatology since June 2008.  Rather, he argues 
that his PTSD symptoms have been consistently worse than is 
contemplated by the currently assigned rating.  Accordingly, 
no useful purpose would be served in remanding this matter 
for more development.  

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  He has been ably represented by his service 
organization.  He testified at a personal hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

As indicated above, PTSD is to be rated under the general 
rating formula for mental disorders under 38 C.F.R. § 4.130 
(2008).  The provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2008) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].



Analysis

The veteran seeks an initial disability rating in excess of 
50 percent for his service-connected PTSD.

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the veteran's treatment history indicates an 
additional diagnosis of depression, which is not currently 
service-connected.  See, e.g, VA treatment records dated 
August 2004 and May 2005.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
veteran's PTSD and that resulting from his nonservice-
connected depression.  Further, no mental health professional 
has attempted to distinguish between said symptomatology.  
Accordingly, for the purposes of this decision, the Board 
will attribute all of the veteran's psychiatric symptoms to 
his service-connected PTSD.

Schedular rating

As was described above, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008) in order to warrant a 70 percent disability 
rating, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

After having carefully reviewed the record, and for reasons 
explained in greater detail below, the Board concludes that a 
70 percent rating is not warranted.  

Turning first to 'suicidal ideation,' in the August 2008 VA 
examination report, the examiner noted that the veteran did 
not experience suicidal ideation.  This finding is consistent 
with the August 2007 and June 2005 VA examination reports, 
which similarly indicated that the veteran did not display 
symptoms of suicidal ideation.  Additionally, treatment 
records are absent any indication that the veteran 
experiences thoughts of suicide or has identified any 
specific suicidal plan or intent.

With regard to the veteran's speech, the examination and 
treatment records did not document any abnormalities.  
Concerning 'obsessional rituals,' the record on appeal 
contains no evidence that the veteran demonstrates 
'obsessional rituals which interfere with routine 
activities.'  Specifically, the August 2008 VA examiner found 
that "[t]here are no obsessive rituals."  There is no 
competent medical evidence to the contrary.

The June 2005, August 2007 and August 2008 VA examination 
reports, as well as the veteran's outpatient treatment 
records, all indicate that the veteran was consistently 
oriented to person, place, and time.  

The Board notes that in a recent statement, the veteran 
indicated that he does not shave, bathe, or groom himself 
regularly.  See the Veteran's statement dated June 2008.  
However, there is no objective evidence of record which 
indicates that the veteran has displayed a neglect of 
personal hygiene.  Notably, the August 2008 VA examiner 
reported that the veteran had "normal appearance and 
hygiene."  Additionally, VA and Vet Center treatment records 
do not document any abnormalities in the veteran's personal 
appearance or hygiene.  

With regard to 'impaired impulse control,' the veteran's 
irritability and anger are well-documented in the evidence of 
record.  Specifically, the August 2008 VA examiner reported 
that the veteran experiences "irritability and outbursts of 
anger."  Additionally, the August 2007 VA examiner noted 
that the veteran "has had difficulty with destroying 
property, hitting things in the past when he has lost his 
temper."  This is consistent with the veteran's testimony at 
the December 2008 Board hearing, at which time he reported 
that when he got angry with his children he would "yell at 
them and . . . break things . . ."  See the December 2008 
Board hearing transcript, pg. 16.  

Examination and treatment records document the veteran's 
depressed mood, anxiety, hypervigilance, and intrusive 
flashbacks.  See VA examination, August 2008; see also Vet 
Center treatment records dated July 2003 and September 2005.  
However, the Board notes that nowhere in the VA examination 
reports or treatment records is the veteran described as 
experiencing near-continuous panic or depression which 
affects his ability to function independently, appropriately, 
and effectively.

The evidence concerning the veteran's employment history 
demonstrates that he has been employed as an automobile 
mechanic for many years.  The Board notes that VA examination 
reports dated August 2008 and August 2007 indicate that the 
veteran experiences some occupational interference as a 
result of his PTSD symptomatology.  However, the record 
demonstrates that the veteran has worked at his current place 
of employment for over twenty-five years.  Notably, he 
reports that he has good relationships with his supervisors 
and coworkers.  See VA examination report dated August 2007.  
The record does not demonstrate that the veteran has lost any 
job due to his PTSD symptomatology.  Moreover, at the 
December 2008 Board hearing, the veteran testified that he 
had never missed work as a result of his PTSD symptomatology.  
See the December 2008 Board hearing transcript, pg. 8.  

With respect to establishing effective relationships, the 
veteran is married and has been for over thirty years.  See 
statement of the veteran's spouse dated March 2006.  By the 
veteran's account, his relationship with his wife is 
"good."  See the August 2008 VA examination report.  
However, VA examination and treatment records indicate that 
the veteran experiences "a feeling of detachment from 
others" and tends to socially isolate himself due to his 
PTSD symptoms.  See the August 2008 and August 2007 VA 
examination reports.  Additionally, at the December 2008 
hearing, the veteran testified that he has not eaten a 
holiday dinner with his extended family since he returned 
from Vietnam.  See the December 2008 Board hearing 
transcript, pgs. 4-5.  Consistently, a September 2006 VA 
treatment note indicates that the veteran "avoids his family 
physically and emotionally."  

Although the evidence clearly demonstrates that the veteran's 
PTSD symptomatology affects his relationships with others,  
such is consistent  with 'difficulty in establishing 
effective work and social relationships,' which is one of the 
criteria for the 50 percent disability which is currently 
assigned for PTSD.  Specifically, the August 2008 VA examiner 
indicated that the disturbance caused by the veteran's PTSD 
symptoms "causes distress with his social and occupational 
functioning . . . He is able to establish and maintain 
effective work and social relationships.  He is able to 
fulfill his family role . . . ."  Notably, the veteran 
testified that he attends church regularly and is a 
participating member of the Vietnam Veterans of America.  See 
the December 2008 Board hearing transcript, pgs. 9-10.  

Accordingly, the evidence of record does not demonstrate that 
the veteran experiences an inability to establish and 
maintain effective relationships, which is a criterion for 
the assignment of a 70 percent rating. 

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  However, the Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no specific 
example of such pathology.

In short, while the veteran does arguably demonstrate 
'impaired impulse control,' the remainder of the criteria for 
the assignment of a 70 percent rating are not met or 
approximated.  A review of the medical evidence indicates 
that the veteran's psychiatric symptomatology centers on his 
depression, anxiety, chronic sleep impairment, intrusive 
flashbacks, impaired affect, hypervigilance, irritability, 
and difficulty establishing work and social relationships.  
While in no way discounting the impact these symptoms have on 
the veteran's life, these symptoms are  congruent with the 
currently assigned 50 percent disability rating.

The Board additionally notes that GAF scores assigned in the 
August 2008 VA examination [60] and in the September 2007 VA 
psychiatric consultation [57] are indicative of moderate 
impairment due to PTSD.  

Accordingly, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411.

The Board also considered the veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  As was 
indicated above, the veteran has a stable work history and 
appears to demonstrate adequate social functioning.  The 
veteran himself does not appear to endorse the severe 
pathology required for a 100 percent rating.  

Accordingly, a review of the evidence indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent evaluation.  An increased initial rating is 
therefore denied.

Fenderson considerations

The veteran's 50 percent disability rating for PTSD has been 
assigned as of the date of service connection, June 11, 2003.  

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the competent medical evidence shows 
that throughout the appeal period, the veteran has not 
demonstrated PTSD symptomatology warranting a disability 
rating higher than the currently assigned 50 percent.  The 
August 2008, August 2007, and June 2005 VA examination 
reports as well as the VA and Vet Center treatment records 
indicate that the PTSD symptoms remained relatively stable 
throughout the period.  No other evidence was presented to 
allow for the assignment of an increased disability rating at 
any time during the period here under consideration.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The veteran did not expressly raise the matter of entitlement 
to an extraschedular rating.  His contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant].  Moreover, the veteran has not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  

The record demonstrates that the veteran has not required 
hospitalization as a result of his PTSD symptomatology.  
Further, the Board recognizes that VA examination reports 
dated August 2008 and August 2007 indicated some occupational 
interference due to PTSD symptomatology.  However, the 
veteran has not contended, nor is there evidence to 
demonstrate, that his PTSD symptoms have caused him to miss 
work or have created unusual employment impairment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Further, the record does not 
demonstrate any other reason why an extraschedular rating 
should be assigned.  



In short, the evidence does not support the proposition that 
the veteran's PTSD presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an initial disability 
rating in excess of 50 percent for his service-connected 
PTSD.


ORDER

Entitlement to an increased disability rating in excess of 50 
percent for service-connected PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


